DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 106905096 A) in view of Tan et al. (CN 110511117 A), Tian et al. (CN 111592447 A) and Pan et al. (CN 110818533 A).
Duo et al. disclose a method for preparing resorcinol through micro-channel reaction comprising diazotization and hydrolysis reactions (pages 1-3, Example 15 and claims 1-5 of the machine generated English translation and paragraphs 0008-0024 and 0059-0060 of the Chinese patent).  The diazotization reaction includes pre-cooling a reaction mixture of m-aminophenol (hydroxyaniline) and sulfuric acid aqueous solution to a temperature that overlap or is within the claimed range of 5 to 15°C; a sodium nitrite solution is also pre-cooled to a temperature that overlap or is within the claimed range of 5 to 30°C; the pre-cooled materials are mixed and reacted at a temperature that overlap or is within the claimed range of 5 to 30°C to obtain the diazonium salt.  The diazonium salt is hydrolyzed at a temperature that overlap or is within the claimed range of 60 to 90°C (page 3, Example 15 and claims 1-5 of the machine generated English translation).  The concentration of the sulfuric acid solution encompasses or is within the claimed range of 20-35% as disclosed in claim 2 (Example 15 and claim 5 of the machine generated English translation). The molar ratio of m-aminophenol to sulfuric acid solution overlaps or is within the claimed range of 1:2-3.5 as disclosed in claim 3 (Example 15 and claim 3 of the machine generated English translation).  The conveying rate of the first mixture overlaps or is within the claimed range of 0.02-12 kg/min as disclosed in claim 4 (Example 15 and claim 1 of the machine generated English translation).   The conveying rate of the sodium nitrite solution overlaps or is within the claimed range of 0.012-6.79 kg/min as disclosed in claim 5 (Example 15 and claim 1 of the machine generated English translation).  The molar ratio of sodium nitrite to m-aminophenol is within the claimed range of 0.95-1.2:1 as disclosed in claim 6 (Example 15 and claim 3 of the machine generated English translation).  The reaction temperature for obtaining the diazonium salt encompasses or is within the claimed temperature range of 5-30°C and the reaction time encompasses the claimed reaction time of 15-40 s as disclosed in claim 7 (paragraph 2 on page 3 and claim 1 of the machine generated English translation).  The hydrolysis time encompasses the claimed hydrolysis time of 20-45s as disclosed in claim 10 (paragraph 3 on page 3 of the machine generated English translation).  The volume for the static mixers and tubular reactor used in the examples is 8.2 ml (page 4, lines 9-10 of the text of the machine generated English translation).  
Duo et al. differ from the instant invention in that although Duo et al. disclose the use of a microreactor.  Duo et al. do not expressly disclose that the microreactor contains six reaction modules as required by the claimed invention.
Tan et al. disclose a process for the synthesis of a resorcinol compound (machine generated English translation pages 1-7).  Tan et al. disclose the use of a micro-channel reactor comprising a plurality of pre-heating modules and a plurality of reaction modules connected in series (paragraph 3 of the Summary of the invention on page 2 of the machine generated English translation).  Tan et al. disclose that the compared with a traditional kettle the featured micro-channel reactor has simple operation, heat and mass transfer efficiency, reaction time can be precisely set, small floor area and is green and environment-friendly and so on; the device has convenient operation, controllable release, short production period, high safety, and the synthesized product has high yield and high purity.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a microchannel reactor have six reaction modules as the microreactor in the process of Duo et al., since Tan et al. disclose that a microchannel reactor comprising a plurality of pre-heating modules and a plurality of reaction modules connected in series is suitable for use as the microreactor in a process for preparing a resorcinol compound.  The skilled artisan would have further been motivated to utilize a microreactor having six reaction modules since  Tan et al. disclose that compared with a traditional kettle that this type of micro-channel reactor has simple operation, heat and mass transfer efficiency, reaction time can be precisely set, small floor area and is green and environment-friendly and so on; the device has convenient operation, controllable release, short production period, high safety, and the synthesized product has high yield and high purity.
Duo et al. differ from the instant invention in that Duo et al. do not disclose the use of an organic solvent comprising one of ethyl acetate, n-butanol and n-butyl acetate in step (2), the hydrolysis reaction, wherein the conveying rate of organic solvent is 0.0014-13.59 kg/min and the conveying rate of water is 0.003-3.09 kg/min as required by claim 8.
Tian et al. disclose a process for the preparation of resorcinol comprising a diazotization reaction and a hydrolysis reaction (machine generated English translation pages 1, 3-5, 9, 12, 15 and claims 1-5).  The hydrolysis reaction is carried out in the presence of an organic solvent and water (abstract; paragraph bridging pages 3 and 4; step (2) on pages 4, 5, 6, 9, 10, 12, and 15; and claims 1 and 5 of the machine generated English translation).  Examples of suitable organic solvents include n-butyl acetate, but the solvent is not limited to this (second to the last paragraph on page 5 of the machine generated English translation).  Use of water and an organic solvent allows for reduction of side reactions (last 2 lines on page 5).   Controlling the dropping speed of the diazotization salt solution to control the hydrolysis temperature to 70-85°C (line 1 on page 6, last paragraph on page 9, step (2) on pages 12 and 15, and claim 4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize any known organic solvent, such as n-butyl acetate, along with water in the hydrolysis reaction of Duo et al., since Tian et al. have shown that an organic solvent and water can be utilized as solvents in the hydrolysis reaction for preparing resorcinol.  The ordinary skilled artisan would have been motivated to utilize the organic solvent and water to help reduce the occurrence of side reactions.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize conveying rates of the organic solvent and water including the claimed conveying rates that would allow one to control the hydrolysis temperature within a desired temperature range.  The skilled artisan would have found it obvious that since the temperature range disclosed by Tian et al. (70-85°C) overlaps with the claimed temperature range of 60-90°C that the conveying rates of organic solvent and water would also reasonably be expected to overlap, since Tian et al. disclose that the conveying rates are used to control the hydrolysis temperature.
Duo et al. differ from the instant invention in that Duo et al. do not disclose the use of an organic solvent in step (2), the hydrolysis reaction, in a molar ratio of organic solvent to m-aminophenol diazo salt of 6-9:1 as required by claim 9.
Pan et al. disclose a process for preparing a substituted phenol compound, trifluoromethyl phenol, in a microchannel reactor (see machine generated English translation pages 1-9).  Pan et al. disclose carrying out the hydrolysis reaction in the presence of an aromatic hydrocarbon solvent in a ratio of the diazonium salt solution to aromatic hydrocarbon solvent of 0.1-100, preferably 4:1-20:1 (paragraph 2 on page 5)
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize an organic solvent in step (2), the hydrolysis reaction, in a molar ratio of organic solvent to m-aminophenol diazo salt of 6-9:1, since Pan et al. disclose that one can carry out the hydrolysis reaction of a process for preparing a substituted phenol in the presence of an aromatic hydrocarbon solvent at a ratio of the diazonium salt solution to aromatic hydrocarbon solvent of 0.1-100, preferably 4:1-20:1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699